Exhibit 10.7

Comprehensive Credit Facility Agreement Of Maximum Amount (Comprehensive
Agreement) Entered Between Shenzhen BAK Battery Co., Ltd (“the Company”)
and Shenzhen Branch, China CITIC Bank (“the Creditor”) on February 9, 2006.

Main contents:

•

Contract number: No. 2006Shenyin sun’ezi 002

•

Maximum amount for credit facilities to be provided: RMB 50 million and
US$10million;

•

Term: from February 17, 2006 to February 17, 2007;

•

Interest rate of loan shall be subject to each loan agreement/contract to be
signed;

•

Adjustment of credit can be made by the Creditor under the any of the following:

 

•

The industry the Company locates severely deteriorates;

 

•

The Company does not provide true financial statement and other material
information relating to its business;

 

•

The Company suffers severe operational risk or its financial situation severely
deteriorates;

 

•

The Company does not accept related settlement service and deposit service
offered by the Creditor.

 

•

The Company shall not change the use of loan without prior consent of the
Creditor;

 

•

The Company defaults the repayment of the credit facility offered by the
Creditor;

 

•

Without prior consent of the Creditor, the Company implements or commences to
implement, among other things, any merger, split or joint venture that could
influence the right of the Creditor.

 

•

The Company is involved in any material litigation or arbitration;

 

•

The officers of the Company are involved in material corruption, bribery,
malpractice or other illegal case;

 

•

The Company does not implement its obligations under Comprehensive Agreement or
loan agreements executed under Comprehensive Agreement;

 

•

The Company is in breach of any contract signed with any other creditor.

•

Breach of contract penalty: cancellation or reduction of credit, cancellation of
unused credit; demand prepayment of loan and other measures; demand additional
guaranty, or take other measures that is necessary to secure the Creditor’s
rights; deduct the loan payment from the Company’s other accounts at the
Creditor and its affiliates.


--------------------------------------------------------------------------------




Headlines of the articles omitted

•

Credit amounts and types

•

Use of the line of credit

•

Representations and undertakings of the Creditor

•

Representations and undertakings of the Company

•

Adjustment or cancellation of the line of credit

•

Guaranty of contract

•

Breach of contract penalty

•

Effectiveness, amendment or expiry

•

Dispute settlement

•

Miscellaneous


--------------------------------------------------------------------------------